DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/13/2021 has been entered.  Claims 6, 10, and 17 have been amended. Claims 21-23 were previously withdrawn. Claims 9 and 11 have been canceled.  Accordingly, claims 1-8, 10, and 12-23 are currently pending in the application.  
Applicant's remarks filed 12/13/2021 have overcome the drawing objections previously set forth in the Office Action mailed 08/11/2021. Applicant's amendments to claim 10 have overcome the claim objections previously set forth in the Office Action mailed 08/11/2021. Applicant's amendments to claim 6 have overcome the 112(b) rejections previously set forth in the Office Action mailed 08/11/2021.  Applicant's remarks regarding to the claim 1 have overcome the 103 rejections in view of Ding (US 2015/0165678 - of record) in view of Jeng (US 2016/0200042 - of record) previously set forth in the Office Action mailed 08/11/2021.

Reasons for Allowance
Claims 1-8, 10, and 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a system for printing a three-dimensional (3D) object as instantly claimed is that while the prior art Ding (US 2015/0165678 - of record) in view of Jeng (US 2016/0200042 - of record) teaches a resin tank wherein the 3D object is printed, the resin tank including a print bed to form a base of the 3D object; an optical image source for modulating light 
Claims 2-8, 10, and 12-20 are allowed because the claims are dependent upon allowable independent claim 1.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 21-23 directed to an invention non-elected without traverse.  Accordingly, claims 21-23 been cancelled.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                      

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743